Citation Nr: 0315633	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-27 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which denied the veteran's 
claim for service connection for a nervous disorder (now 
claimed as an acquired psychiatric disorder to include PTSD), 
a May 1997 RO decision which denied the veteran's claim for 
service connection for tinnitus, and an April 1999 RO 
decision which denied the veteran's claim for service 
connection for bilateral hearing loss.  In an October 2001 
decision, the Board denied service connection for each of 
these claimed conditions.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The VA Secretary filed 
a motion which requested the Court to vacate and remand the 
Board decision for further development (translation of 
certain documents from Spanish to English).  A September 2002 
Court order granted the motion.  The case was subsequently 
returned to the Board, and the Board undertook additional 
development.  The Board decision below addresses the claims 
for service connection for bilateral hearing loss and 
tinnitus; the remand which follows addresses the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began many years 
after his active service and was not caused by any incident 
of service.

2.  The veteran's tinnitus began many years after his active 
service and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002).

2.  Tinnitus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
January 1952 to January 1954.  His service personnel records 
indicate he had service in Korea, during which time he was an 
antiaircraft artillery crewman with the 1st 90mm AAA Gun 
Batallion.  The records show no medals or other information 
which would indicate combat service.  The veteran's service 
medical records show no hearing loss or tinnitus.  At the 
January 1954 service separation examination, the ears were 
normal and hearing was normal in both ears by voice testing.

Post-service VA medical records from the 1950s refer to 
physical ailments and do not indicate hearing loss or 
tinnitus.  

Medical records from 1974 and 1975 include diagnoses of 
tinnitus and sensorineural hearing loss.  The veteran gave 
various histories for his tinnitus, including that it existed 
for 11/2 years, existed for 3 years, and that he had it since 
service.  In 1977 he gave a history of tinnitus for 7 years.

A number of other medical records from the 1970s to the 1990s 
refer to tinnitus and hearing loss.

The veteran filed his claim seeking service connection for 
tinnitus in February 1997.  He asserted that he has 
experienced tinnitus since his return from service in Korea, 
and that his tinnitus was the result of exposure to high-
level noises without benefit of ear protection while in 
service.

In a February 1998 statement, signed by the veteran's wife 
and children, his tinnitus was discussed.

In March 1998, the veteran was given an RO hearing.  He said 
that he first experienced buzzing in his ears while he was on 
active duty in Camp Lejeune in 1952.  He related he was later 
assigned to duty in Korea, where he served as an assistant 
gunner, and he had buzzing in his ears while he was stationed 
there.  He said he told a corpsman about the buzzing in his 
ears and was given aspirin.  Upon his discharge from service, 
the veteran claimed, he received VA treatment, and he 
received later treatment as well.

In March 1998, the veteran filed a claim for service 
connection for hearing loss, asserting that his hearing loss 
began while stationed in Camp Pendleton, California, and 
worsened while he was stationed in Korea.

In March 1999, the veteran was given a VA audiological 
examination.  He gave a history of tinnitus since noise 
exposure in service, and he also reported having right ear 
mastoiditis 30 years ago.  Current audiology testing showed 
bilateral sensorineural hearing loss.  A VA ear disease 
examination also given at this time noted the veteran gave a 
history of a right mastoidectomy 25 years ago, and also gave 
a history of tinnitus.  It was noted that he had bilateral 
hearing loss.  The examiner commented that tinnitus was a 
subjective complaint and can be caused by multiple conditions 
such as two point noise, high blood pressure, sensorineural 
hearing loss, ear disease, etc.

At an RO hearing in August 2000, the veteran testified that 
his hearing was affected by the noise from 90 millimeter 
cannons while he was in the National Guard of Puerto Rico in 
1951, and worsened while he was stationed in Korea during his 
period of active service.  He also asserted that he 
complained of hearing difficulty within the year following 
his discharge from service, but these complaints were made to 
a doctor who was seeing him for a nervous condition.  He 
stated that he had been seen several times by the VA for his 
hearing difficulties.

VA outpatient treatment records from 2000 to 2002 note 
ongoing problems with hearing loss and tinnitus.

In relation to the current claims, the RO has noted the 
veteran's allegations of VA treatment for the claimed 
conditions shortly after service; the RO contacted VA medical 
facilities which indicated there is no record of the alleged 
treatment.  The file also shows the RO has made numerous 
efforts to obtain records of post-service treatment reported 
by the veteran, and he has been given the opportunity to 
submit records of any such treatment.

II.  Analysis

Initially, the Board notes that in correspondence, rating 
decisions, statements of the case, supplemental statements of 
the case, and in discussions at personal hearings, the RO has 
notified the veteran of the evidence necessary to 
substantiate his claims for service connection.  Identified 
medical records have been obtained to the extent possible, 
and a VA examination has been provided.  The Court order in 
this case directed the Board to obtain translations of 
certain documents, and such has been accomplished.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

1.  Bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Review of the veteran's service medical records shows no 
hearing loss during his 1952-1954 active duty, and his 
hearing was normal in both ears at his discharge examination.  
While the veteran served in Korea, it is not shown that he 
engaged in combat, and the provisions of 38 U.S.C.A. § 1154 
are inapplicable.  There is no evidence of sensorineural 
hearing loss within the year after service, as required for a 
presumption of service connection.  

Hearing loss in both ears is first shown in the 1970s, many 
years after service.  While the veteran argues that such 
hearing loss is due to noise exposure in service, as a layman 
he has no competence to give a medical opinion on diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent medical evidence to 
link hearing loss, first shown many years after service, with 
the veteran's active duty.  Given the negative service 
medical records and the absence of documented hearing loss 
for so long after service, an informed medical opinion to 
link the hearing loss with service would not be feasible.

The weight of the credible evidence demonstrates that the 
veteran's bilateral hearing loss began many years after 
service and was not caused by any incident of service.  The 
veteran's hearing loss was not incurred in or aggravated by 
his period of service.  As the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Tinnitus

Service medical records from the veteran's 1952-1954 active 
duty also show no tinnitus, and this condition is first noted 
in the 1970s, many years after service.  There is no 
competent medical evidence of record linking the veteran's 
tinnitus with his period of service.  Given the negative 
service medical records and the absence of documented 
tinnitus for so long after service, an informed medical 
opinion to link the condition with service would not be 
feasible.  Not only are the veteran's statements as to when 
his tinnitus began inconsistent, they do not constitute 
competent evidence to establish the cause of his tinnitus.  
Espiritu, supra.

The weight of the credible evidence demonstrates that the 
veteran's tinnitus began many years after service and was not 
caused by any incident of service.  The veteran's tinnitus 
was not incurred in or aggravated by his period of service.  
As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board finds that there is a further duty to assist the 
veteran in developing evidence pertinent to his claim for an 
acquired psychiatric disorder to include PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  A recent court decision 
invalidated a regulation which allowed the Board itself to 
develop evidence, and thus the RO must develop the evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d (Fed.Cir. 2003).  

The veteran seeks service connection for PTSD as a result of 
alleged stressor events experienced while in service in 
Korea.  These events include witnessing comrades being killed 
by machine guns following an explosion, and witnessing the 
suicide of another comrade during service.  Review of the 
claims file contains no indication that the RO has attempted 
to verify the occurrence of these events.  Such should be 
accomplished.  Additionally, the veteran has been diagnosed 
with PTSD in recent VA outpatient treatment records (received 
since the now-vacated Board decision).  In light of this, the 
veteran should be given a VA psychiatric examination to 
determine if he currently has PTSD within DSM-IV criteria, or 
any other psychiatric disorder which can be attributed to his 
military service.   

Accordingly, the case is remanded for the following action:

1.  The RO should obtain copies of all 
additional VA psychiatric treatment 
records, dated since 2000 and not already 
on file.  

2.  The RO should perform full 
development for service stressors.  The 
RO should ask the veteran for detailed 
information on service stressors (the 
veteran has an obligation to submit such 
information under new 38 C.F.R. § 3.159), 
and he should be given an opportunity to 
submit independent evidence which might 
corroborate such stressors.  If service 
stressors are not verified by evidence 
submitted by the veteran, then the RO 
should request that the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR) attempt 
verification of service stressors; for 
this purpose, the RO should provide the 
USASCRUR with a summary of claimed 
service stressors, as well as copies of 
service personnel records and any other 
documents necessary for stressor 
verification.  If the veteran fails to 
submit sufficiently detailed information 
for stressor verification through the 
USASCRUR, the RO should explain what is 
lacking.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the existence 
and etiology of an acquired psychiatric 
disorder including PTSD.  The claims 
folder should be provided to and reviewed 
by the examiner, and the examination 
report should note that such has been 
accomplished.  All current psychiatric 
disorders should be diagnosed, and the 
diagnoses must conform to the 
requirements of DSM-IV.  If PTSD is 
diagnosed, the doctor should opine as to 
whether it is related to service, and in 
this regard the doctor should identify 
the specific verified service stressors 
which led to PTSD, and the doctor should 
explain why such stressors are adequate 
to support the diagnosis under the 
standards of DSM-IV.  If a psychiatric 
disorder other than PTSD is diagnosed, 
the doctor should similarly give a 
medical opinion on the approximate date 
of onset and etiology of such disorder, 
including any relationship with military 
service.

4.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for service 
connection for an acquired psychiatric 
disorder to include PTSD.  If the claim 
is denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                     
______________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



